Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1 to 4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wang et al (2013/0247818).
The Wang et al reference teaches a method of growing silicon by the czochralski method in a quartz crucible, note entire reference.  In a Czochralski process, polycrystalline silicon (polysilicon) is charged to a crucible, the polysilicon is melted, a seed crystal is immersed into the molten silicon and a single crystal silicon ingot is grown by slow pulling. The crucible used in the Czochralski process is a fused quartz crucible, a quartz crucible or so called silica crucible. The crucible is composed of an amorphous form of silica known as vitreous silica. The reference further teaches a method for manufacturing a silica crucible with a first coating layer on the inner surface and a second coating layer on the outer surface of the vitreous silica body note page 5.  The liquid coating is an aqueous slurry of barium oxide which is a mixture of the high purity barium oxide powder (corresponding to the devitrification accelerator) of metallic impurity less than 1 wt. % with deionized water.  (corresponding to the solvent). The aqueous slurry of the barium oxide has a concentration within a range from 5 wt. % to 60 wt. %. Optionally, dispersant (corresponding to the thickening agent), such as methacrylic acid or methyl cellulose may be added in the aqueous slurry of the barium oxide to reduce the sedimentation. The aqueous slurry of the barium oxide (gel-like liquid) is well mixed and aged. Then spray the aqueous slurry of the barium oxide onto the outer surface of the silica crucible. The aqueous slurry of the barium oxide also can be brushed by 
In regards to claim 2, the Wang et al reference teaches using alkaline earth metals, note para 004-005.
In regards to claims 3 and 4, the Wang et al reference teaches using barium and barium carbonate, note para (0154).
With regards to claim 9, the Wang et al reference teaches brushing or spraying the gel like material on the crucible at room temperatures, note para (0172)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al 
The Wang et al reference is relied on for the same reasons as stated, supra, and differs from the instant invention in the viscosity of the gel like material. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable viscosity of the gel like material in the Wang et al reference in order to allow for better adhesion to the walls, noting the reference shows the want of increased adhesion.
 .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al 
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al 
The Wang et al reference is relied on for the same reasons as stated, supra, and differs from the instant invention in the amount of metal. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable amount of metal in the Wang et al reference in order to protect the crucible form the melt.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al 
The Wang et al reference is relied on for the same reasons as stated, supra, and differs from the instant invention in the multiple use of the crucible. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable  number of times used in the Wang et al reference in order to increase production of the silicon ingots.

			Examiner’s Remarks
The remaining references are merely cited to show the state of the art in seed pulling.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714